18-13374-mew            Doc 513        Filed 04/03/19 Entered 04/03/19 13:54:03                         Main Document
                                                     Pg 1 of 3




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                     )
     In re:                          )                                       Chapter 11
                                     )
     AEGEAN MARINE PETROLEUM NETWORK )                                       Case No. 18-13374 (MEW)
     INC., et al.,1                  )
                                     )
                 Debtors.            )                                       (Jointly Administered)
                                     )
                                     )                                       Re: Docket Nos. 482, 503, 504, 508
                                     )

                ORDER MODIFYING JOINT PLAN OF REORGANIZATION
          OF AEGEAN MARINE PETROLEUM NETWORK INC. AND ITS DEBTOR
          AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

              Upon the record of the hearings held on April 1, 2019, and April 2, 2019 (collectively, the

 “Hearing”) regarding the payment of certain fees and expenses pursuant to Article II.C and Article

 IV.Q of the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and its Debtor

 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 482] (the “Plan”),2 as set

 forth more specifically in (i) the Joint Limited Response of U.S. Bank National Association, as

 Unsecured 4.25% Notes Indenture Trustee, and Deutsche Bank Trust Company Americas, as

 Unsecured 4.00% Notes Indenture Trustee, to the Objection of the United States Trustee to

 Confirmation of the Plan, and Joinder to Statement of the Official Committee of Unsecured

 Creditors in Support of Committee Members' Fees and Expenses [Docket No. 504] (the “Indenture

 Trustee Application”), and (ii) the Statement of the Official Committee Of Unsecured Creditors of


 1
       Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
       provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
       noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
       principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue,
       Suite 1405, New York, New York 10017.
 2
       Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Plan.
18-13374-mew       Doc 513     Filed 04/03/19 Entered 04/03/19 13:54:03            Main Document
                                             Pg 2 of 3



 Aegean Marine Petroleum Network Inc., et al. in Support of Committee Members’ Fees and

 Expenses [Docket No. 508] (with respect to the fee and expense requests on behalf of AmEx, the

 “AmEx Application”); and this Court having entered an Order confirming the Plan on March 29,

 2019; and it appearing that the Plan has not yet become effective and by its terms would not

 become effective except after resolution of the Indenture Trustee Application and the AmEx

 Application; and the parties having reached a resolution of certain issues that will permit the Plan

 to become effective, and having consented to the entry of this Order; and the Court having

 determined that certain modifications to the Plan that are set forth herein do not adversely affect

 any other parties and that no further notice or resolicitation is required; it is HEREBY ORDERED

 THAT:

         1. The Plan is modified to remove Article II.C and Article IV.Q thereof in their entirety.

         2. The Indenture Trustee Application, and any objections thereto raised at the Hearing,

 are withdrawn with prejudice.

         3. The objections to the AmEx Application raised at the Hearing are sustained, without

 prejudice to the rights of AmEx to seek payment of its fees and expenses incurred in connection

 with these Chapter 11 Cases pursuant to section 503(b) of the Bankruptcy Code.

         4. To the extent there is any inconsistency between the terms of this Order and the

 Confirmation Order, this Order shall govern.

         5. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order are

 immediately effective and enforceable upon its entry.

         6. The Debtors are authorized to take all actions necessary to effectuate the relief granted

 in this Order.
18-13374-mew      Doc 513     Filed 04/03/19 Entered 04/03/19 13:54:03           Main Document
                                            Pg 3 of 3



        7. This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  Dated: New York, New York
         April 3, 2019

                                                   s/Michael E. Wiles
                                                   THE HONORABLE MICHAEL E. WILES
                                                   UNITED STATES BANKRUPTCY JUDGE
